Case 7:19-mj-01601 Document. Filed on 07/11/19 in TXSD Page 1 of 2

AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT Ginna cos
I | Southern District of Texas . ue T2019
United States of America yo. . - David J. Bradley, Clerie
V. 5 Case No. AA-/ 9-[60D/- lA
Jorge Eduardo Mendez |
Defendant(s) )

US YOR: 1993
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 07/11/2019 in the county of Hidalgo in the Southern District of Texas, the defendant(s) violated:

Code Section . » Offense Description
Title 18, United States Code, Section 2252A (a)(2)(A) Receipt of Child Pornography

This criminal complaint is based on these facts:

See Attachment A

 

Continued on the attached sheet. — LA EZ

Complainant's Signature

‘Troy Guthrie Special Agent Z LIS)

Printed name and title

a

Sworn to before me and signed in my presence.

ply Hy 2219 a fxs 2

Oo Date /, (3 vO atu Judge's signature J
McAllen, Texas Hon. Peter Ormsby U.S. Magistrate udge

 

 

City and State Printed name and title
Case 7:19-mj-01601 Document 1 Filed on 07/11/19 in TXSD Page 2 of 2

ATTACHMENT “A”

On June 6, 2019, Homeland Security Investigations (HSI) Rio Grande Valley Child Exploitation
Investigations Task Force (RGV CEITF} Special Agent (SA) Troy Guthrie began an internet investigation to
identify persons using peer-to-peer (P2P) software on the internet to traffic in child pornography. HSI
Austin SA J.P. Reneau identified a computer, located at internet protocol (IP) address 67.10.23.169, —
offering to participate in the distribution of images and videos of child pornography. Several videos
were obtained by SA Reneau, and three (3) were reviewed as representative samples. All three (3)
representative samples met the federal definition of child pornography. Subsequent investigation
revealed that IP address 67.10.23.169 was utilized from the residence located at 2602 Saltillo St.,
Hidalgo, TX. ’ .

On Thursday, July 11, 2019, the HSI RGV CEITF executed a residential search warrant at 2602 Saltillo St.,
Hidalgo, TX. The search warrant was executed without incident and resulted in the seizure of three (3)
laptop computers and three (3) cell phones. ,
One of the occupants of the residence, Jorge Eduardo MENDEZ (DOB 09/03/1992), agreed to accompany
-agents to the HS! McAllen office for an interview. During a post-Miranda interview, MENDEZ admitted
to downloading, receiving and possessing child pornography for approximately 7 years. Further,
MENDEZ admitted to recently receiving and possessing child pornography on his laptop computer, and
the Ares Peer-to-Peer software was downloading child pornography as agents executed the search
warrant. - oo

A preliminary forensic analysis yielded more than 90 video files of child pornography from MENDEZ’s
Sony Inspiron laptop. MENDEZ admitted to downloading and receiving child pornography from multiple
individuals and said he knew it is illegal to download, receive and possess child pornography. ,
